DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 31 recites “a fixer applied to a surface of  a tooth” (line 3), and “a wire positioning unit applied to the surface of the tooth before fixing the wire on the surface of the tooth” (lines 5-6), and “hung by the teeth” (line 11), and “the fixer applied to the surface of the tooth” (line 15),  which are attempting to claim the invention in combination with human anatomy, i.e. “surface of a tooth” and “the teeth”. (see In re Rohrbacher, 128 USPQ 117 (CCPA 1960)).  Claims that are directed to or include within their scope a human being are not considered patentable subject matter under 35 U.S.C. 101 since the grant of a limited, but exclusive property right in a human being is prohibited by the constitution. See 1077 OG 24 (April 21, 1987). 
Applicant is suggested to recite the underlined language as intended use or functional claim language, e.g. "adapted to be applied to a surface of a tooth”, “configured for contacting...", etc., in order to avoid positively reciting/claiming the human anatomy.   

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 31, 33, 35, and 40-42, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “the first surface” (line 9), “a first surface” (line 13), and “the teeth’ (line 11), all of which lack sufficient antecedent bases. 
	All dependent claims are rejected herein based on dependency.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claim 31, 33, 35, and 40-42, are rejected under 35 U.S.C. 102(a)(1) as anticipated by Reising et al. (2007/0087302). 
Regarding claim 31, Reising et al. disclose an orthodontic device comprising: 
a wire 36 for orthodontic treatment of teeth (Fig. 11); a fixer (i.e. light-cured opposite resin adhesive ) applied to a surface of a tooth to fix the wire on a surface of the tooth, and configured to position the wire relative to the teeth (Fig. 45; paragraph 192); and a wire positioning unit (Figs. 45-50), the wire positioning unit comprises: a body 54, a slot 30 recessed from the first surface of the wire positioning unit and configured to position the wire on the surface of the teeth; a protrusion (overhang 54) provided to the body so that the body is detachably hung by the teeth (Figs. 46-47); and a mounting hole 86 passing through the wire positioning unit from a first surface of the wire positioning unit applied to the tooth to a second surface opposite the first surface (Fig. 42), and the fixer 30 applied to the surface of the tooth exposed by the mounting hole (Figs. 45-47).  
As to claim 33, the mounting hole 86 is shown being recessed inward from an opposite side of the protrusion (overhang 54) and the body 54 is in a U shape (Fig. 42).
As to claim 35, the fixer 30 is provided using resin having flowability and hardened on the surface of the teeth (paragraph 194).  
As to claim 40, note that the body 54 is U-shaped and the mounting hole passes through an interior side of the U-shaped body (Figs. 42-43).  
As to claims 41-42, the fixer (curing adhesive 30e) is applied to a portion of the wire which is exposed by the mounting hole 86 (Fig. 50); and the wire positioning unit 54 and the fixer 30 are applied to the same surface of the tooth (Figs. 48-50).  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Reising et al. in view of by Cassalia (2014/0302448).  
	Reising et al. discloses the invention substantially as claimed according to claim 31 as detailed above. 
	As to claim 34, Reising et al. fails to disclose the claimed range of the diameter of the wire.  Cassalia discloses the wire has a diameter of 0.012 inch which is within the claimed range of 0.007 to 0.022 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reising’s wire to have a diameter of 0.012 inch as taught by Cassalia as a well known suitable diameter for an orthodontic wire. 
As to claim 36, Reising et al. discloses a clearing gap obtained by element 10 (Fig. 36), failing to disclose a clearing gap obtained by a coating.  Cassalia discloses a coating agent 65 configured to coat an outer surface of the wire (Fig. 2F; paragraph 75); and a fixer 801 configured to fix the wire 30 coated with the coating agent 65 on a surface of the teeth, and to fix the wire to be movable along a lengthwise direction of the wire (Figs. 2F-2G, 6B).  The coating agent 65 that coats the wire is covered with the fixer (Fig. 2F) and then removed from the wire and a clearance gap 800 is formed between the fixer 801 and the wire 30 (Fig. 2G).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reising et al. by ultizing a coating agent on the outer surface of the wire so as to create a clearing gap between the fixer and the wire when the coating agent is removed as taught by Cassalia.  
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hao D. Mai whose telephone number is (571) 270-3002.  The examiner can normally be reached on Monday-Friday 8:00AM – 4:30PM.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772